DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ERIN SPRINGER,
                              Appellant,

                                    v.

                         ROBERT SPRINGER,
                             Appellee.

                              No. 4D20-550

                         [December 31, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Victoria L. Griffin, Judge; L.T. Case No. 562015DR002404.

    Chet E. Weinbaum of the Law Office of Chet E. Weinbaum, Fort Pierce,
for appellant.

  Leslie Brady-Alten of Leslie Brady-Alten, P.A., Port St. Lucie, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.